Case: 13-20535      Document: 00513248000         Page: 1    Date Filed: 10/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                             October 27, 2015
                                    No. 13-20535
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PABLO EDMUNDO HERRERA-ESPINOSA, also known as Pablo Edmundo
Herrera, also known as Herrera Espinoza Pablo Edmundo, also known as
Pablo Herrera, also known as Pablo E. Herrera, also known as Pablo Edmundo
Herrera-Espinoza, also known as Pablo Edmundo Herrera Espinoza, also
known as Luis Gomez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-144-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       The attorney appointed to represent Pablo Edmundo Herrera-Espinosa
(“Herrera-Espinosa”) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20535    Document: 00513248000     Page: 2   Date Filed: 10/27/2015


                                 No. 13-20535

v. Flores, 632 F.3d 229 (5th Cir. 2011).      Herrera-Espinosa filed a timely
response.
      Herrera-Espinosa pled guilty to illegally re-entering the United States
following deportation after a felony conviction. On September 6, 2013, the
district court sentenced him to thirty (30) months imprisonment followed by
three (3) years of supervised release. Herrera-Espinosa was removed from the
United States on June 30, 2015. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Herrera-Espinosa’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.      Because Herrera-Espinosa has
completed the confinement portion of his sentence, any argument that the
prison term should be reduced is moot. See United States v. Rosenbaum-
Alanis, 483 F.3d 381, 382 (5th Cir. 2007).
      Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED in part as frivolous, see 5TH CIR. R. 42.2, and in part as moot. See
Rosenbaum-Alanis, 483 F.3d at 382-83.




                                       2